JOINER, Judge,
concurring in the result.
The State has asserted nonretroactivity in an attempt to preclude Terry Donell Watson from obtaining relief on his claim arising out of Ex parte Holbert, 4 So.3d 410 (Ala.2008). Cf. Acra v. State, 105 So.3d 460, 465 (Ala.Crim.App.2012) (“If the holding in [State u] Adams, [91 So.3d 724 (Ala.Crim.App.2010),] applies retroactively to cases on collateral review, Acra is not excluded from relief by the grounds, of preclusion set out in Rule 32.2, Ala. R.Crim. P.”). The retroactivity of Holbert is inconsequential here because, irrespective of retroactivity, the jurisdictional nature of a Holbert claim is generally “not precluded by the limitations period or by the rule against successive petitions.” Jones v. State, 724 So.2d 75 (Ala.Crim.App.1998). Therefore, any discussion regarding the retroactivity of the rule announced in Ex parte Holbert is unnecessary here, and the State’s nonretroactivity argument is without merit.
Accordingly, I concur in the result.